DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 6/3/2022.
2. 	Claims 21-43 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-43
Claims 21-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]

Independent Claim Limitation(s)
Abstract Idea Grouping
21. A computer implemented enrollment method comprising:
receiving, by an integrated payment system enrollment server computer comprising a first processor and a first memory from a user access device comprising a second processor and a second memory, an enrollment request to enroll in a notification service, wherein the enrollment request includes an internet protocol (IP) address identifying information that identifies a requestor, wherein the information identifying the requestor comprises a name of the requestor, a transaction account identifier, and a cellular telephone number of the requestor, wherein the integrated payment system enrollment server computer is configured to process transactions from a plurality of different issuers of an electronic payment network;
Certain Methods of Organizing Human Activity (Commercial or Legal Interactions)
interfacing, by the integrated payment system enrollment server computer with a records database comprising the identifying information that identifies the requestor, in order to receive up-to-date identifying information regarding the requestor;
Mental Process
verifying, by the integrated payment system enrollment server computer, an accuracy of the identifying information provided by the user access device, wherein the verifying the accuracy of the information comprises:
Mental Process (observation, evaluation, judgement or opinion)
identifying, by the integrated payment system enrollment server computer, a first portion of the identifying information, wherein the first portion of the identifying information comprises the transaction account identifier received from the user access device; 
Mental Process
sending, by the enrollment server computer, the identified first portion of the identifying information to a first verifying entity computer, wherein the first verifying entity computer is an account issuer computer;
Mental Process
identifying, by the integrated payment system enrollment server computer, a second portion of the identifying information, wherein the second portion of the identifying information comprises the name of the requestor and the cellular telephone number of the requestor;
Mental Process
sending, by the integrated payment system enrollment server computer, the identified second portion of the information identifying the requestor to a second verifying entity computer, wherein the second verifying entity computer is a telecommunications carrier computer;
Mental Process
receiving, by the integrated payment system enrollment server computer from the first verifying entity computer, a first indication that the first portion of identifying information matches identifying information stored by the first verifying entity computer;
Mental Process
receiving, by the integrated payment system enrollment server computer from the second verifying entity computer a second indication that the second portion of identifying information matches identifying information stored by the second verifying entity computer;
Mental Process
verifying, by the integrated payment system enrollment server computer, based on the first indication received from the first verifying entity computer, that the transaction account identifier provided by the user access device is correct;
Mental Process
verifying, by the integrated payment system enrollment server computer, based on the second indication receiving from the second verifying entity computer, that the name of the requestor and the cellular telephone number of the requestor provided by the user access device is correct; 
Mental Process
learning, by the integrated payment system enrollment server computer, based on the verifying that the name of the requestor and the cellular telephone number of the requestor provided by the user access device is correct, a level of risk associated with the enrollment request;
Mental Process
after verifying the accuracy of the identifying information provided by the user access device, electronically communicating, by the integrated payment system enrollment server computer with a transaction history database, in order to electronically obtain a transaction history of the requester from the transaction history database;
Mental Process
comparing, by the integrated payment system enrollment server computer, the enrollment request with the transaction history of the requestor;
Mental Process
determining, by the integrated payment system enrollment server computer, based on comparing the enrollment request with the transaction history of the requestor and based on the learning, whether the enrollment request fits a profile of requests of the requestor based on the transaction history of the requestor and whether the learned level of risk associated with the enrollment request is within a predetermined level of risk; 
Mental Process
authenticating the enrollment request based on whether the transaction account identifier provided by the user access device is verified, the name of the requestor and the cellular telephone number of the requestor is verified, the enrollment request fits a profile of the requestor, and the enrollment request is within the predetermined level of risk; and ensuring that the enrollment request is authenticated;
Certain Methods of Organizing Human Activity
ensuring that the enrollment request is authenticated; and
Mental Process
allowing the enrollment request 
Certain Methods of Organizing Human Activity


The concept of verifying enrollment request by sending identifying information to external entities to compare against stored information falls under the groupings of Commercial or Legal Interactions, and/or Managing Personal Behavior or Relationships or Interactions Between People, e.g. Cybersource v. Retail Decisions, Voter Verified v Election Systems Software.
Para [0004] – [0005] of Applicant’s Specification describes how a fraudulent user may obtain information about a cardholder, use it to enroll in the account for notification and use such notification for nefarious purposes.  Applicant’s invention is directed to making the determination whether to enable enrollment request from an unknown user because fraudulent enrollees could take advantage of accounts belonging to actual users and engage in cardholder fraud which costs card issuers millions of dollars every year.  Verifying an enrollment request serves to reduce or eliminate such fraud.  This is a financial risk prevention measure.  The claims are primarily directed to minimizing economic losses.  Hence, the concept of the current invention describes Fundamental Economic Practices and Commercial or Legal Interactions as mitigating settlement risk of Alice, transaction performance guaranty of buySAFE, and rules based tasks for processing insurance claims of Accenture.  
Hence, the independent claim recites abstract ideas.
The dependent claims merely limit the abstract idea to – information is sent to verifying entities in sequence or in parallel; identifying information includes account expiration date and billing address; generating a clean record with verifying information; receiving comparing and denying enrollment based on device identifier; updating transaction history in real time as transaction is performed; providing external interface to clean record database; sending text message notification to the cellular telephone number of requestor – which are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Mental Process and/or Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP § 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional elements recited in the claims, that are not judicially recognized abstract ideas, are: an enrollment server computer and user access device.  As per Fig. 5, the server appears to be a generic one; as per Para [0037], while the device may be a personal computer.  Hence, Examiner notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the judicial exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving enrollment request with identifying information; identifying and sending first and second portions of the identifying information to first and second verifying entity computers; receiving indications from first and second verifying entity computers that first and second identifying information matches stored information; interfacing with records database; verifying enrollment based on transaction identifier from first portion and name and cellular number from second portion; comparing enrollment request with transaction history; determining whether enrollment request fits a profile of requests based on transaction history; allowing or denying enrollment request based on verification and profile fit – to be implemented on a generic processor.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Indeed, nothing in the claims improves the functioning of a computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, (Fed. Cir. 2019).  Stating an abstract idea while adding the words “apply it on a server” is not sufficient for patent eligibility.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
Courts have recognized receiving or transmitting data over a network as well-understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra solution activity.  Intellectual Ventures I LLC v. Symantec, 838 F.3d 1307 (Fed. Cir. 2016) (utilizing an intermediary computer to forward information); TL! Communications LLC v. AV Auto. LLC, 823 F .3d 607, 610 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).  MPEP 2106.05(d). Courts have also found storing and retrieving information in memory well-understood, routine, and conventional.  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363. 
As discussed above, the additional element of using a generic server and device to perform the steps of – receiving enrollment request with identifying information; identifying and sending first and second portions of the identifying information to first and second verifying entity computers; receiving indications from first and second verifying entity computers that first and second identifying information matches stored information; interfacing with records database; verifying enrollment based on transaction identifier from first portion and name and cellular number from second portion; comparing enrollment request with transaction history; determining whether enrollment request fits a profile of requests based on transaction history; allowing or denying enrollment request based on verification and profile fit – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving enrollment request with identifying information; identifying and sending first and second portions of the identifying information to first and second verifying entity computers; receiving indications from first and second verifying entity computers that first and second identifying information matches stored information; interfacing with records database; verifying enrollment based on transaction identifier from first portion and name and cellular number from second portion; comparing enrollment request with transaction history; determining whether enrollment request fits a profile of requests based on transaction history; allowing or denying enrollment request based on verification and profile fit – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
101
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
Applicant cites Para [0022], [0033], [0034], [0054] of the Specification as examples of improvement.  Examiner finds this unpersuasive because sending IP address of enrollment request to is mere data gathering activity or insignificant pre-solution activity.  Applicant asserts that the claimed invention is a particular implementation or a specific technological process for authorizing an enrollment request, and not just minimizing economic loss and reducing fraud.
Examiner disagrees because the alleged ‘particular implementation or a specific technological process for authorizing an enrollment request’ appears to consist of no more than a series of abstract ideas as set forth in Prong One above.  
Applicant’s invocation of Enfish, McRO, does not rescue the present claims because they bear no similarity the claimed invention.  In Enfish v. Microsoft, the Court found that the self-referential table recited in the claims was a specific type of data structure designed to improve the way a computer, stores and retrieves data in memory.  The Court noted that its conclusion that the claims were directed to an improvement of an existing technology was bolstered by teachings in the Specification that the claimed invention achieved benefits over conventional databased such as increased flexibility, faster search times, and smaller memory requirements.
In contrast, the current claims do not purport to inventing or improving any data structure or a computer.  The Specification does not lay claim to inventing any new data structures or new technologies.  All of the recited steps are mental processes – identity verification and risk determination – that constitute methods of carrying out financial activities.  Similarly, unlike McRO, the claims do not perform technical improvements akin to automatically animating lip synchronization and facial expression of animated characters by as using rules to set morph weights and transitions between phonemes.
Applicant argues that the claims are subject matter eligible at step two for reciting a specific improvement to authentication that improves security that only authorized persons are allowed to enroll for services using properly verified devices as shown in Para [0072] of the published Specification.
In response, Examiner notes that all of the claimed steps require observation, evaluation, judgment and opinion and thus can be carried out mentally or using pen and paper as in Cybersource.  
See also PTAB decision Ex parte Faith et al. for the parent application (Appeal 2017-001155, 12/26/2018) (Page 8: “Appellants have not persuaded us that a computer is needed to perform the above steps.  Indeed, the steps could have been performed with pen and paper before the advent of computers.”).  
Applicant submits that limitations such as “learning, by the enrollment server computer … a level of risk associated with the enrollment request,” “after verifying the accuracy ... obtain a transaction history database in real time,” “comparing, … with the transaction history of the requestor,” “determining, … is within a predetermined level of risk,” “authenticating … fits a profile … within a predetermined level of risk,” and “ensuring that the enrollment request is authenticated” are not well-understood, routine and conventional.
Examiner disagrees.
Applicant’s argument is not persuasive because the limitations that Applicant identifies are part of the abstract idea itself; they are not additional elements to be considered in determining whether claim 21 includes additional elements or a combination of elements sufficient to amount to significantly more than the judicial exception.
See Aatrix Software, Inc. V. Green Shades Software, Inc., (Fed. Cir. 2018) “[T]he ‘inventive concept’ cannot be the abstract idea itself.”).  See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1291 (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”) (“If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea.”). 
As discussed above, the additional element of using a generic server and device to perform the steps of claim 21.  Without these generic components, nothing remains but the abstract idea identified under Prong One.  On the other hand, their generic description in the Specification indicates that the additional elements well-known enough that further details are not required to understand their structure or functions.  Applicant does not identify a single element in the claim that purportedly amounts to more than what is well understood, routine, or conventional.  See SAP Am., Inc. v. Investpic, LLC (Fed. Cir. 2018). (“What is needed is an inventive concept in the non-abstract application realm.”).
Applicant also asserts that the enrollment server computer is not a generic computer.
Examiner finds this completely unpersuasive because this assertion is not borne out by the evidence.  As noted above in Prong One, the enrollment server has been described in the Specification and Figures at a very high level of generality that precludes from interpreting it as anything but a generic computer.
MPEP § 2106.05(a): To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method.  Merely adding generic computer components to perform the method is not sufficient.  Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.
Here, Applicant does not advance any persuasive arguments explaining how the claimed generic computer components aid the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method to improve the recited computer components.
Rather than being directed to any specific asserted improvement in computer capabilities, the claim supports the opposite view that the claimed subject matter is directed to a scheme for verifying requestors to root out possible fraud.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  The present claims are directed to verifying the name and a requestor who could use notification for nefarious purposes and merely uses a generic server to improve the performance of that determination not the performance of the server.  The enrollment server is not the subject of the invention, nor the focus of claims, but rather a tool used in the service of determining enrollment verification.
Previously Addressed Arguments
Applicant asserts that identifying, sending, receiving, verifying, etc. steps are not directed to a concept that is performed in the human mind.
Examiner disagrees.
See Revised Guidance 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance  in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”).
The above-identified limitations encompass evaluations practically performed by a human mentally or with pen and paper.  Applicant has failed to explain why the steps of verifying first and second portions of enrollment request cannot be performed in the mind.  Indeed, the steps would have been performed with pen and paper before the advent of computers.  The sending and receiving steps could be carried out between two human operators over the phone or by mail.  Determining whether an enrollment request fits a profile of requests require observation, evaluation and judgment that can be carried out a human operator.  
See CyberSource Corp. v. Retail Decisions, Inc., (Fed. Cir. 2011) (noting that a limitation reciting obtaining information about transactions that have used an Internet address identified with a credit card transaction can be performed by a human who simply reads records of Internet credit card transactions from a pre-existing database).
Mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  The steps of receiving, interfacing, verifying, identifying, sending, comparing data mimic human thought processes of observation, evaluation, judgment, and opinion, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind.  See In Re TLI Communications; Fairwaring v. Iatric (Fed. Cir. 2016).
See CyberSource (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”); Versata Dev. Grp. v. SAP Am., Inc., (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’).  
Applicant asserts that interfacing with a records database to obtain requestor information cannot be performed in the human mind.
Examiner disagrees.
A human operator may look at printed records of a user’s past transaction history.  The claimed limitation merely automates what can be performed by humans.  In CyberSource, the use of the Internet to perform fraud detection did not render the abstract idea of verifying credit card transactions patentable.
See Credit Acceptance Corp. v. Westlake Services (Fed. Cir. 2017) (“Our prior cases have made clear that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”); see CyberSource Corp. v. Retail Decisions, Inc., (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible); see also Bancorp Services, L.L.C. v. Sun Life Assurance Co. of Canada (U.S.) (Fed. Cir. 2012) (A computer “employed only for its most basic function does not impose meaningful limits on the scope of those claims.”).
Applicant asserts that “receiving, by an enrollment server computer comprising a first processor and a first memory from a user access device comprising a second processor and a second memory, an enrollment request to enroll in a notification service, wherein the enrollment request includes identifying information that identifies a requestor, wherein the information identifying the requestor comprises a name of the requestor, a transaction account identifier, and a cellular telephone number of the requestor” is not Certain Methods of Organizing Human Activity.
Examiner disagrees.
Para [0004] – [0005] of Applicant’s Specification describes how a fraudulent user may obtain information about a cardholder, use it to enroll in the account for notification and use such notification for nefarious purposes.  Applicant’s invention is directed to making the determination whether to enable enrollment request from an unknown user because fraudulent enrollees could take advantage of accounts belonging to actual users and engage in cardholder fraud which costs card issuers millions of dollars every year.  Verifying an enrollment request serves to reduce or eliminate such fraud.  This is a financial risk prevention measure.  The claims are primarily directed to minimizing economic losses.  Hence, the concept of the current invention describes Fundamental Economic Practices and Commercial or Legal Interactions as mitigating settlement risk of Alice, transaction performance guaranty of buySAFE, and rules based tasks for processing insurance claims of Accenture.  
Verifying a transaction to avoid fraud, however, is a fundamental economic principle or practice.  
In Solutran v Elavon (Fed Cir. 2019), a method of reducing check fraud by receiving financial transaction data from two sources including the point of sale and comparing that data to verify a transaction was deemed patent ineligible for describing a long-standing commercial practice.  
See Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, (Fed. Cir. 2020) (“Verifying financial documents to reduce transactional fraud is a fundamental business practice that, without more, is not eligible for patent protection.”); 
See Clarilogic, Inc. v. FormFree Holdings Corp., (Fed. Cir. 2017) (claims to providing certified financial data indicating financial risk of individuals by collecting and analyzing information without limits to how collected information is analyzed or reformed is an abstract idea);
Applicant asserts that the additional elements in the claim integrate the abstract idea into a practical application by citing Para [0044], [0071] and [0072] of the Specification.
Examiner disagrees.
A close look at the Specification reveals that the Applicant’s invention is not directed to technical problems but to business problems relating to fraud.  Fraud is a business problem and not a technical problem.  Nor does the invention describe any technical solution to the age old problem of fraud.  Rather, the claimed steps describe traditional methods of verification such as reviewing a user’s transaction history to show whether the user has ever performed a balance transfer in the past (Para [0044]).  Para [0071] and [0072] describe expanding verification of user’s enrollment to members of the household.  This is a business decision and not a technical step.  Further evidence that the Applicant’s invention is directed to fundamental economic practices is found in Para [0043] of the Specification where a user, whose enrollment cannot be verified, is nonetheless allowed because the merchant is still being paid even if the coupon user is a fraudulent user.  In other words, the enrollment process takes a business decision to relax its own verification rules in order to further coupon payments.  
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1090 (Fed. Cir. 2019) (“This invention makes the trader faster and more efficient, not the computer.  This is not a technical solution to a technical problem.”).
Similarly here, providing additional information to verify whether an enrollment request is fraudulent may help the business of a card issuer to limit business losses but does not improve any computers or technology.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  Here, the claims are directed to verifying user enrollment requests for notification services and merely use a computer to perform that task.  Indeed, nothing in claim 21 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  
Examiner thus finds that Claim 21 does not recite:
(i) 	an improvement to the functioning of a computer;
(ii) 	an improvement to another technology or technical field;
(iii) 	an application of the abstract idea with, or by use of, a particular machine;
(iv) 	a transformation or reduction of a particular article to a different state or thing; or
(v) 	other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
See MPEP §§ 2106.05(a)–(c), (e)–(h).
Therefore, it does not integrate the judicial application into a practical application.
For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693